Citation Nr: 1607752	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  04-12 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of L5-S1 with spondylolisthesis, prior to May 5, 2006.

2.  Entitlement to an initial staged rating in excess of 40 percent for degenerative disc disease of L5-S1 with spondylolisthesis, from May 5, 2006, through March 29, 2011.

3.  Entitlement to an initial staged rating in excess of 40 percent for degenerative disc disease of L5-S1 with spondylolisthesis, as of March 29, 2011.

4.  Entitlement to an effective date earlier than November 7, 1995, for service connection for a lumbar spine disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1969.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This case was previously before the Board in September 2007.

In January 2007, the Veteran testified before the Board sitting at the RO.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The board observes that the Veteran has been granted TDIU, effective May 5, 2006.

The claims of entitlement to an initial staged rating in excess of 40 percent for degenerative disc disease of L5-S1 with spondylolisthesis, as of March 29, 2011, and entitlement to service connection for PTSD are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to May 5, 2006, the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to moderate limitation of motion.

2.  From May 5, 2006, through March 29, 2011, the Veteran's lumbar spine disability was manifested by complaints of pain with functional impairment comparable to severe limitation of motion.

3.  A February 1974 rating decision denied service connection for a back condition and an appeal of the February 1974 RO denial of service connection for a back condition was not timely perfected.

4.  After the February 1974 rating decision, the first communication from the Veteran seeking to reopen a claim for service connection for a low back disability was received on November 7, 1995.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for degenerative disc disease of L5-S1 with spondylolisthesis, prior to May 5, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 2003); Diagnostic Code 5293 (prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective September 26, 2003).

2.  The criteria for an initial staged rating in excess of 40 percent for degenerative disc disease, L5-S1, with spondylolisthesis, from May 5, 2006 through March 29, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (prior to September 26, 2003); Diagnostic Code 5293 (prior to September 23, 2002, and from September 23, 2002 through September 25, 2003); 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective September 26, 2003).

3.  The criteria for an effective date prior to November 7, 1995, for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters, including in June 2009, October 2010, and March 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice was not completed prior to the initial adjudication of the claims.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

As for assisting the Veteran, the Veteran's service medical records are associated with the claims file, as are VA and private medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.


Increased Rating

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

A January 2003 rating decision granted service connection for a low back disability and assigned a 20 percent rating, effective November 7, 1995.  In May 2006 the RO increased the rating to 40 percent, effective May 5, 2006.

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243).  Amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  VA may apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change, but must apply both criteria to the period after the effective date of the regulatory change and determine which is more favorable to the claimant.  VAOPGCPREC 3-00 (2000), 65 Fed. Reg. 33422 (2000).

In the decision below, the Board addresses the Veteran's claim for an initial increased disability rating under both the old and new criteria in the rating schedule. 

Diagnostic Code 5003, prior to September 23, 2002, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  A rating based on degenerative arthritis cannot be combined with a rating based on limitation of motion of the same joint.

Diagnostic Code 5292, prior to September 26, 2003, rates the severity of limitation of lumbar spine motion.  It provides a 10 percent rating for slight limitation of lumbar spine motion, a 20 percent rating for moderate limitation of motion and a 40 percent rating for severe limitation of motion.

Diagnostic Code 5295, prior to September 26, 2003, rated lumbosacral strain.  A 10 percent rating was warranted for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating was warranted for severe lumbosacral strain, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Under Diagnostic Code 5293, for intervertebral disc syndrome, prior to September 23, 2002, a 20 percent rating was warranted for moderate intervertebral disc syndrome with recurrent attacks.  40 percent rating was warranted for severe intervertebral disc syndrome with recurrent attacks and intermittent relief.  A 60 percent rating was warranted where the evidence demonstrated pronounced intervertebral disc syndrome manifested by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.

Under Diagnostic Code 5293, as in effect from September 23, 2002, and through September 25, 2003, a 20 percent rating was warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the last 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the last 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a (2015).

The diagnostic criteria pertinent to spinal disabilities were revised, effective September 26, 2003.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2015).

In addition to rating intervertebral disc syndrome (Diagnostic Code 5243) under the General Rating Formula for Diseases and Injuries of the Spine, it may also be rated on incapacitating episodes.  the rater is to separately rate any associated objective neurologic abnormalities.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

For VA compensation purposes, normal range of thoracolumbar spine motion are forward flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, and left and right lateral flexion and rotation are 0 degrees to 30 degrees.  38 C.F.R. § 4.71, Plate II (2015).

At the January 2007 Board hearing, the Veteran indicated that he had back pain from when he woke until he went to bed.  He stated that his back pain impacted his entire daily life, including everything from sitting, to eating, to walking around.  He had to use a cane and a back brace to help in walking and sometimes spent much of the day in bed.  The Veteran took medication for back pain, including Oxycodone.  The Veteran stated that it often took him 10 minutes to get out of bed and he ranked his pain as a 6 to 7 out of 10.

Prior to May 5, 2006

Evidence prior to May 5, 2006, includes a January 2003 VA spine examination with range of motion testing showing flexion to 60 degrees and extension to 20 degrees.  The findings from this time period tend to show, at most, moderate limitation of motion of the lumbar spine.  Therefore, the Board finds that an initial rating in excess of 20 percent prior to May 5, 2006, under Diagnostic Code 5292 is not warranted.

Prior to May 5, 2006, in considering Diagnostic Codes other than 5292, the Board observes that a 40 percent rating under 5295 requires findings such as severe lumbosacral strain, which was not demonstrated during prior to May 5, 2006.  While some loss of lateral spine motion with degenerative changes has been shown, listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, and abnormal mobility on forced motion were not shown.  The January 2003 VA examiner specifically noted only "somewhat stiff posture" under postural abnormalities.  Thus, even considering additional limitation of function of the lumbar spine due to factors such as pain and weakness the findings do not approximate severe limitation of motion of the lumbar spine or severe lumbosacral strain as is necessary in order to achieve the next-higher rating under Diagnostic Codes 5292 and 5295.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record shows that the Veteran has thoracolumbar spine intervertebral disc disease.  However, the Board does not find support for the next-higher 40 percent rating under the old version of Diagnostic Code 5293.  Findings such as intact sensory tests, and motor strength of the lower extremities of 3/5 to 4/5, and a negative Lasegue's sign show an absence of significant consistent neurological findings.  The evidence does not show symptomatology that rose to the level of severe intervertebral disc syndrome with recurrent attacks with little intermittent relief.  Therefore, the Board has no basis to conclude the Veteran's disability was severe during this time period.  Further, incapacitating episodes were not shown.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 20 percent for low back disability prior to May 5, 2006.  Therefore, the claim for increase prior to May 5, 2006, is denied.

From May 5, 2006, to March 29, 2011

The evidence from May 5, 2006, to March 29, 2011, includes VA spine examinations in August 2008, November 2010, and March 2011.

With respect to the application of the "old" criteria, the Board notes that the currently assigned 40 percent rating is the maximum rating available under former Diagnostic Codes 5292 and 5295, pertaining to limitation of motion in the lumbar spine and lumbosacral strain.  Consequently, those codes need not be discussed further.

The Board does not find support for the assignment of a 60 percent rating under the old version of Diagnostic Code 5293 for intervertebral disc syndrome.  While positive straight leg raising has been shown, it was positive for back pain, but not radicular pain.  While deep tendon reflexes were absent, there was no lower extremity muscle atrophy, and strength testing of the lower extremities was 4/5.  Based on the foregoing neurological findings, the Board has no basis to conclude the Veteran's disability is pronounced in nature.  Therefore, the Board finds that the assignment of a 60 percent rating for pronounced intervertebral disc syndrome is not warranted under the old criteria.

The Board finds that the evidence does not establish incapacitating episodes having a total duration of at least six weeks during a previous 12-month period.  There is no evidence of any bed rest prescribed by a physician.  Therefore, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002 through September 25, 2003, and after September 25, 2003, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

The revised criteria provide a 100 percent rating for unfavorable ankylosis of the entire spine; and a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.  In this case, there is no medical evidence diagnosing ankylosis of the Veteran's lumbar spine, and there are no symptoms indicative of unfavorable ankylosis.  Evidence, such as an August 2008 VA examination that found lumbar spine flexion to 90 degrees, a November 2010 VA spine examination that found lumbar spine flexion to 50 degrees, and a March 2011 VA spine examination that found lumbar spine flexion to 30 degrees, and extension to 10 degrees, demonstrates that there is no ankylosis.  Therefore, even considering 38 C.F.R. §§ 4.40, 4.45 and 4.59, the criteria for a 100 or 50 percent rating are not met.  The revised General Rating Formula for Diseases and Injuries of the Spine would not result in a higher rating for the Veteran's disability.

The medical evidence also does not show any incapacitating episodes caused by the service-connected lumbar spine to the extent that the assignment of a 60 percent rating would be warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial staged rating in excess of 40 percent for low back disability from May 5, 2006, through March 29, 2011.  Therefore, the claim must be denied.

The Veteran is to be separately rated for any associated objective neurologic abnormalities related to the low back disability.  While the Veteran has complained of radicular pain, and an October 2007 private and VA outpatient treatment records noted complaints related to sciatica, there has been no objective findings of any lower extremity radiculopathy, and the November 2010 and March 2011 VA examiners specially noted that straight leg raise testing was negative for radicular pain.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his low back symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of his lumbar spine disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's spine disability is evaluated, including forward flexion.  Therefore, the Board finds those records to be the most probative evidence with regard to whether a rating increase is warranted.

In conclusion, the evidence of record shows a disability picture consistent with an initial staged rating of 40 percent, but not higher, from May 5, 2006 through March 29, 2011.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's low back disability and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The low back disability has been rated under the applicable Diagnostic Codes that has specifically contemplated the level of occupational and social impairment caused by the service-connected low back disability.  In addition, the Veteran's symptoms such as pain and limitation of motion are specifically enumerated under the applicable Diagnostic Codes.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Earlier Effective Date

A February 1974 rating decision denied service connection for a back condition.  The Veteran was notified of the denial, with appellate rights, and did not appeal.  The February 1974 rating decision therefore became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The Veteran's application to reopen a claim for service connection for a low back disability was received on November 7, 1995.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2015).  A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); Brannon v. West, 12 Vet. App. 32 (1998); Servello v. Derwinski, 3 Vet. App. 196 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or representative or others, may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to a Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2015).

Since the Veteran did not perfect an appeal of the February 1974 RO decision, it became final and is not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109(A), 7105 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).  CUE in the February 1974 rating decision has not been alleged, and that rating decision is a legal bar to an effective date prior to the date of the decision.

The only question before the Board at this time is whether subsequent to the February 1974 rating decision and prior to November 7, 1995, the Veteran communicated an intent to reopen a claim seeking service connection for any back disability.  The Board finds that nothing in the claims file received during that time period may be construed as an informal claim seeking to reopen a claim for service connection for a back disability.  In fact, the Veteran does not allege that he submitted any earlier application to reopen the claim.

The Board finds that the November 7, 1995 date of claim is the appropriate effective date.  The effective date cannot be assigned any earlier.  The evidence of record provides no basis for an award of service connection for low back disability prior to November 7, 1995.

Accordingly, as the preponderance of the evidence is against the claim for any earlier effective date, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








ORDER

An initial rating in excess of 20 percent for degenerative disc disease of L5-S1 with spondylolisthesis, prior to May 5, 2006, is denied.

An initial staged rating in excess of 40 percent for degenerative disc disease of L5-S1 with spondylolisthesis, from May 5, 2006, through March 29, 2011, is denied.

An effective date earlier than November 7, 1995, for service connection for a lumbar spine disability is denied.


REMAND

As for the issue of entitlement to an initial staged rating in excess of 40 percent for low back disability, the Board notes that as the Veteran's last VA spine examination was in March 2011.  Current clinical findings as to the Veteran's low back are needed in adjudicating the appeal.

A January 2015 rating decision denied entitlement to service connection for PTSD.  On a VA Form 9 received in February 2015 the Veteran expressed disagreement with the decision concerning PTSD.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since April 3, 2012.

2.  Schedule the Veteran for the appropriate VA examination to determine the current severity of a service-connected low back disability.  The Veteran's claims file must be made available to the examiner. Any indicated diagnostic tests and studies must be accomplished.  The examiner should provide ranges of motion and should state whether there is any additional loss of function due painful motion, weakened motion, fatigability, incoordination, or other factors.

3.  Issue a statement of the case which addresses the issue of entitlement to service connection for PTSD.  Notify the Veteran of his appeal rights and that he must perfect an appeal if he wants Board review of the claim.

4.  Then, readjudicate the claim of entitlement to an initial staged rating in excess of 40 percent for degenerative disc disease of L5-S1 with spondylolisthesis, as of March 29, 2011.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


